Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page11of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page22of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page33of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page44of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page55of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page66of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page77of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page88of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page99of
                                                         of25
                                                            37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page10
                                                        10of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page11
                                                        11of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page12
                                                        12of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page13
                                                        13of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page14
                                                        14of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page15
                                                        15of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page16
                                                        16of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page17
                                                        17of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page18
                                                        18of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page19
                                                        19of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page20
                                                        20of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page21
                                                        21of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page22
                                                        22of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page23
                                                        23of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page24
                                                        24of
                                                          of25
                                                             37
Case
Case1:21-cv-00532-SAG
     1:21-cv-00532-SAG Document
                       Document10-2
                                1-6 Filed
                                    Filed03/02/21
                                          03/05/21 Page
                                                   Page25
                                                        25of
                                                          of25
                                                             37
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-2 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page26
                                                           1 of
                                                             of437
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-2 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page27
                                                           2 of
                                                             of437
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-2 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page28
                                                           3 of
                                                             of437
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-2 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page29
                                                           4 of
                                                             of437
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-3 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page30
                                                           1 of
                                                             of237
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-3 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page31
                                                           2 of
                                                             of237
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-4 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page32
                                                           1 of
                                                             of337
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-4 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page33
                                                           2 of
                                                             of337
Case 1:21-cv-00532-SAG Document 10-2 Filed 03/05/21 Page 34 of 37




                                                                    Case 1:21-cv-00532-SAG Document 1-4 Filed 03/02/21 Page 3 of 3
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-5 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page35
                                                           1 of
                                                             of337
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-5 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page36
                                                           2 of
                                                             of337
Case
 Case1:21-cv-00532-SAG
       1:21-cv-00532-SAGDocument
                         Document10-2
                                   1-5 Filed
                                       Filed03/05/21
                                             03/02/21 Page
                                                      Page37
                                                           3 of
                                                             of337
